Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 (including the amendment previously filed but unentered May 16, 2022) has been entered.  Claims 1-19 are pending in this application, with claims 8-11 and 19 withdrawn from consideration as directed to a non-elected invention. Thus claims 1-7 and 12-18 are examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 7 of claim 1 as presently amended recites “the recess is an plural recesses (air pocket) which are finely dispersed”.  This recitation is i) contradictory to “at least one” recess as recited in line 4 of the claim, ii) incorrect grammatically, and iii) indefinite because it is unclear what the parenthetical phrase “(air pocket)” is intended to signify.  Are plural recesses and air pockets synonymous?  Is the claim referring only to a certain subset of plural recesses that are also air pockets? What is the definition of an “air pocket”?  Consequently the scope of claim 1 and all claims dependent thereon (either directly or indirectly) is uncertain.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000/054089.  [Note: An English translation of JP ‘089 has been obtained from J-Plat Pat, is attached to this Office Action and will be referred to herein].
JP ‘089 discloses Fe-based amorphous alloy (e.g. Fe-Si-B) ribbons rapidly solidified by a cooling roll (see para [0013] of the translation of JP ‘089), i.e. in the form of “a cooled body of a molten metal that has been applied to a surface of a chill roll”.  The prior art material contains air pockets that have a depth of 1-3 µm.  The air pockets are 10-20 µm in diameter, meaning their area would vary from (π x 102) to (π x 302) or from 314-2826 µ2, i.e. an area completely within the scope of claim 1 and including the vast majority of the scope of claims 4, 12, 13 and 14.  Fig. 2(a) of JP ‘089 depicts an embodiment which includes a plurality of such air pockets in the central 10% of the width direction of the ribbon.  With respect to claims 2 and 3, Tables 1 and 2 of JP ‘089 disclose numerous embodiments in which the area ratio of those air pockets is between 1 and 5%.  With respect to claims 5 and 6, while the prior art does not specify he numerical values recited in these claims, the depiction of the shape of the air pockets in Fig. 2(a) of JP ‘089 indicates that materials meeting those numerical values are within the purview of the prior art.
The prior art does not mention “a 0.647 mm x 0.647 mm region” as recited in instant claim 1.  However, one can identify a region where any of the air pockets that fall within the central 10% width portion of the prior art material and have a diameter of 10-30 µm as disclosed therein are present to be such a region.  In other words, the prior art air pockets are considerably smaller than that and thus would be located in a region of that size.  Therefore, the disclosure of JP 2000-054089 is held to create a prima facie case of obviousness of a material as presently claimed.

Claims 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-054089 in view of either Yoshizawa et al. (US 2012/0154084) or Azuma et al. (US 2016/0035474).
JP ‘089, discussed supra, does not specify the width of the prior art ribbons.  Yoshizawa and Azuma are each directed to Fe-Si-B amorphous ribbons produced by a single roll method, i.e. are in a similar field of endeavor as JP ‘089.  Yoshizawa and Azuma indicate it was known in the art, at the time of filing of the present invention, to produce ribbons having a width as presently claimed by such a method.  See, for instance, Yoshizawa para [0041] or Azuma para [0061].  Based on these disclosures of Yoshizawa et al. or Azuma et al., ribbons as disclosed by JP 2000-054089 and having a width as presently claimed would have been considered at best an obvious variant of those ribbons by one of ordinary skill in the art.

			Response to Arguments
In remarks filed May 16, 2022, Applicant asserts that the “air pockets” in the present invention are plural recesses (air pockets) that are finely dispersed.  However, the manner in which this is recited in claim 1 as amended is problematic for reasons as set forth in the rejection under 35 USC 112 supra.  Further, if Applicant’s intent is to define the claimed recesses and/or air pockets with respect to their inclination relative to a direction of forming of the ribbon, no such limitation is recited in the instant claims.
With regard to the previous rejections based on prior art, the examiner notes that the present Action includes rejections of the claims based upon a newly discovered primary reference that the examiner believes speaks more directly to the present claims than the previously applied art.  Therefore new grounds of rejection have been made in this application based on JP 2000-054089.

			   Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 17, 2022